DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aldrey et al. (U.S. Pub. No. 2009/0172751) in view of Fritsch (U.S. Pub. No. 2002/0124258).

	Regarding claim 1, Aldrey et al. discloses an Internet Protocol television streaming apparatus comprising (see paragraph 0041; STB integrating all the functions of an IPTV system):
	a receiver configured to receive encrypted television programming via a secure communication channel from a remote access point that receives the television programming via a data feed from a television service provider, the receiver configured to (see paragraphs 0036, 0038-0039; receiver receiving encrypted media content over remote data network from providers over a secure network):

	decode the decrypted television programming (see paragraph 0098; presentation module 235 may decode the encrypted media content for presentation via display 215 and/or audio system 229), and
	select at least one of a channel or content of the decoded and decrypted television programming based on input received from a user via an interface (see paragraphs 0019, 0031, 0033, 0042-0044, 0083-0084, 0088, fig. 6 (603); a user may navigate to a specified media content , per step 603, via suitable method e.g., using control device 209); and
	a display device (see fig. 2 (display, 215)) communicatively coupled to the receiver (see fig. 2 (set-top box, 201)) and configured to:
	receive the selected at least one of a channel or content of the decoded and decrypted television programming from the receiver (see paragraphs 0048, 0090, fig. 6 (605); receive media content from STB), and
	display the selected at least one of a channel or content of the decoded and decrypted television programming within the interface (see paragraphs 0044, 0047, 0090, fig. 6 (607); present to user via display 215 received media content).
	However, Aldrey et al. is silent as to wherein the receiver is specifically assigned to the remote access point with a one-to-one correspondence between the receiver and the data feed from the television service provider, so that line termination of the data feed occurs at the remote access point rather than the receiver, and wherein the 
	Fritsch discloses wherein the receiver is specifically assigned to the remote access point with a one-to-one correspondence between the receiver and the data feed from the television service provider, so that line termination of the data feed occurs at the remote access point rather than the receiver (see paragraphs 0017, 0033-0034, fig. 3A; A unicast stream is directed to a single subscriber (i.e., a particular network address).  In formulating the unicast stream, the previously stored data packets are retrieved from the buffer 314.  The network interface 310 then transmits the unicast stream to the subscriber through the network 308.  FIG. 3A illustrates two representative unicast streams 318 and 320 that are produced for individual subscribers.  By having the buffer 314 store the data packets directly, the task of the unicast delivery unit 316 is substantially less time consuming and less computationally intensive), and 
	wherein the receiver is separate from the remote access point and connected to the remote access point via a network (see fig. 2).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Fritsch to include wherein the receiver is specifically assigned to the remote access point with a one-to-one correspondence between the receiver and the data feed from the television service provider, so that line termination of the data feed occurs at the remote access point rather than the receiver, and wherein the receiver is separate from the remote 

	Regarding claim 12, Aldrey et al. discloses an Internet Protocol television streaming apparatus comprising (see paragraph 0041; STB integrating all the functions of an IPTV system):
	a receiver configured to receive encrypted television programming via a secure communication channel from a remote access point that receives the television programming via a data feed from a television service provider, the receiver configured to (see paragraphs 0036, 0038-0039; receiver receiving encrypted media content over remote data network from providers over a secure network):
	decrypt the encrypted television programming (see paragraph 0098; presentation module 235 may decode the encrypted media content), 
	decode the decrypted television programming (see paragraph 0098; presentation module 235 may decode the encrypted media content for presentation via display 215 and/or audio system 229), and
	select at least one of a channel or content of the decoded and decrypted television programming based on input received from a user via an interface (see paragraphs 0019, 0031, 0033, 0042-0044, 0083-0084, 0088, fig. 6 (603); a user may navigate to a specified media content , per step 603, via suitable method e.g., using control device 209); and

	receive the selected at least one of a channel or content of the decoded and decrypted television programming from the receiver (see paragraphs 0048, 0090, fig. 6 (605); receive media content from STB), and
	display the selected at least one of a channel or content of the decoded and decrypted television programming within the interface (see paragraphs 0044, 0047, 0090, fig. 6 (607); present to user via display 215 received media content).
	However, Aldrey et al. is silent as to wherein the receiver is specifically assigned to the remote access point with a one-to-one correspondence between the receiver and the data feed from the television service provider, so that line termination of the data feed occurs at the remote access point rather than the receiver.
	Fritsch discloses wherein the receiver is specifically assigned to the remote access point with a one-to-one correspondence between the receiver and the data feed from the television service provider, so that line termination of the data feed occurs at the remote access point rather than the receiver (see paragraphs 0017, 0033-0034, fig. 3A; A unicast stream is directed to a single subscriber (i.e., a particular network address).  In formulating the unicast stream, the previously stored data packets are retrieved from the buffer 314.  The network interface 310 then transmits the unicast stream to the subscriber through the network 308.  FIG. 3A illustrates two representative unicast streams 318 and 320 that are produced for individual subscribers.  By having the buffer 314 store the data packets directly, the task of the 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Fritsch to include wherein the receiver is specifically assigned to the remote access point with a one-to-one correspondence between the receiver and the data feed from the television service provider, so that line termination of the data feed occurs at the remote access point rather than the receiver, and wherein the receiver is separate from the remote access point and connected to the remote access point via a network as taught by Fritsch for the advantage of producing unicasts for particular viewers would require less computation and resources such that more concurrent unicasts are able to be effectively supported.

	Regarding claim 2, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 1).  Aldrey et al. discloses wherein the receiver and the display device are included within at least one of a computer, a smartphone, or a tablet computer (see paragraphs 0015, 0027; computer).

	Regarding claim 3, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 1).  Aldrey et al. discloses wherein the receiver is communicatively coupled to the Internet and the secure communication channel is provided over the Internet (see paragraph 0038 and fig. 1).

	Regarding claim 4, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 1).  Aldrey et al. discloses wherein the interface is included within an application configured for providing television server (see paragraphs 0027, 0029, fig. 1; By way of example, STB 103a-103n, as well as terminal 117, can remotely access one or more servers (e.g., server 119), via a communication interface (not illustrated), configured to execute multiple instances of media manager application 115c).

	Regarding claim 5, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 1).  Aldrey et al. discloses wherein the receiver and the interface are included within an application configured for providing television server (see paragraphs 0027, 0029, fig. 1; By way of example, STB 103a-103n, as well as terminal 117, can remotely access one or more servers (e.g., server 119), via a communication interface (not illustrated), configured to execute multiple instances of media manager application 115c).

	Regarding claim 7, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 1).  Aldrey et al. discloses wherein the receiver is configured to receive the encrypted television programming after registration by the user, the registration including identification of the display device (see paragraphs 0035, 0038, 0051, 0069).

claim 8, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 1).  Aldrey et al. discloses wherein the interface includes a touchscreen (see paragraph 0056).

	Regarding claim 9, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 1).  Aldrey et al. discloses wherein the receiver includes at least one of a tuner or a multimedia player configured to select the at least one of the channel or the content of the decoded and decrypted television programming based on the input received via the interface (see paragraphs 0043-0044, figs. 2 and 9).

	Regarding claim 10, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 9).  Aldrey et al. discloses wherein the multimedia player is configured to request and process video-on-demand, applications, widgets, features, and functions provided through the data feed from the remote access point (see paragraphs 0018, 0024).

	Regarding claims 11 and 18, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claims 1 and 12).  Aldrey et al. discloses wherein the receiver is configured to:
	receive, via the interface, a selection of second content that is not included within the at least one of the channel or the content of the decoded and decrypted television programming (see paragraphs 0019, 0031, 0033, 0042-0044, 0083-0084, 0088, 0098, fig. 6 (603));

	receive the second content from the remote access point (see paragraphs 0036, 0038-0039);
	decrypt the second content (see paragraph 0098); and
	decode the second content for display by the display device (see paragraph 0098).

	Regarding claim 13, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 12).  Aldrey et al. discloses configuring the receiver to receive the encrypted television programming after registration by a user, the registration including identification of the display device (see paragraphs 0035, 0038, 0051, 0069).

	Regarding claim 14, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 13).  Aldrey et al. discloses wherein configuring the receiver includes installing the receiver on a processor of at least one of a smartphone, a computer, a laptop computer, or a tablet computer that is communicatively coupled to the display device (see paragraphs 0005, 0031, 0044, 0045, 0048 and fig. 2).

	Regarding claim 15, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 14).  Aldrey et al. discloses wherein the receiver is transmitted 

	Regarding claim 16, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 12).  Aldrey et al. discloses configuring the receiver to receive the encrypted television programming after transmitting authentication information from the display device, the authentication information indicative that the display device is authorized to display the television programming or content from the remote access point (see paragraphs 0033, 0037-0038, 0051-0052, 0062).

	Regarding claim 17, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 12).  Aldrey et al. discloses establishing the secure communication channel as a virtual private network with a controller that is communicatively coupled to the remote access point (see col. 25, lines 57-67; VPN).

	Regarding claim 19, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 18).  Aldrey et al. discloses wherein the television programming or content includes at least one of a library of content or a program guide and the second television programming or content includes a television program or video-on-demand (see paragraphs 0062-0063).

claim 20, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 18).  Aldrey et al. discloses wherein the interface includes at least one of a touchscreen, a remote control, or a keyboard (see paragraph 0056).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aldrey et al. and Fritsch as applied to claim 1 above, and further in view of McKeown et al. (U.S. Patent No. 9,077,760).

	Regarding claim 6, Aldrey et al. and Fritsch discloses everything claimed as applied above (see claim 1).  
	However, Aldrey et al. and Fritsch are silent as to wherein the secure communication channel includes a virtual private network.
	McKeown et al. discloses wherein the secure communication channel includes a virtual private network (see col. 25, lines 57-67; VPN).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Aldrey et al. and Fritsch to include wherein the secure communication channel includes a virtual private network as taught by McKeown et al. for the advantage of securely transmitting content.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 11, 2021.